DETAILED ACTION
1.	This communication is in response to the amendment filed on 5/14/2022. After a thorough search and examination of the present application and in light of the prior art made of record, claims 1-3, 5-10 and 15 (renumbered as 1-10) are allowed. 


Relevant documents
2.	The following document is relevant to the claimed invention.
	US 2011/0040688 Ren et al. discloses a method of tagging and tracking digital content to allow operators to track the distribution of the content. Ren however does not disclose at least generate new data based on the tracked data received from the data tracking unit; add the tracking tag that has been added to the tracked data, to the new data; and transmit the new data to the data tracking unit and the first hardware processor is configured to execute the first software code to further update registration of the distribution history of the tracked data in the distribution history storage unit with the new data received from the component, based on the tracked data and the new data both having had the tracking tag added thereto nor receive new data from the component that has been generated by the component based on the tracked data and to which the tracking tag has been added by the component; and update registration of the distribution history of the tracked data in the distribution history storage unit with the new data received from the component, based on the new data and the tracked data both having had the tracking tag added thereto.


Reasons for allowance
3.	With respect to claim 1 the prior art does not teach or fairly suggest software code to: add, to tracked data, a tracking tag used to identify tracking data, transmit the tracked data to which the tracking tag has been added, to the component, and register, in the distribution history storage unit, a distribution history of the tracked data to which the tracking tag has been added, the component includes a second hardware processor configured to execute a second software code to: generate new data based on the tracked data received from the data tracking unit; add the tracking tag that has been added to the tracked data, to the new data; and transmit the new data to the data tracking unit and the first hardware processor is configured to execute the first software code to further update registration of the distribution history of the tracked data in the distribution history storage unit with the new data received from the component, based on the tracked data and the new data both having had the tracking tag added thereto.

	With respect to claim 7 the prior art does not teach or fairly suggest software code to: add a tracking tag to tracked data transmit the tracked data to which the tracking tag has been added, to a component that processes the tracked data and register, in the distribution history storage unit, a distribution history of the tracked data to which the tracking tag has been added receive new data from the component that has been generated by the component based on the tracked data and to which the tracking tag has been added by the component; and update registration of the distribution history of the tracked data in the distribution history storage unit with the new data received from the component, based on the new data and the tracked data both having had the tracking tag added thereto.

	With respect to claim 9 the prior art does not teach or fairly suggest adding, by a data tracking unit that tracks data, a tracking tag to tracked data transmitting, by the data tracking unit, the tracked data to which the tracking tag has been added to a component that processes the tracked data; registering, by the data tracking unit, a distribution history of the tracked data to which the tracking tag has been added, in a distribution history storage unit; generating, by the component, new data based on the tracked data received from the data tracking unit; adding, by the component, the tracking tag that has been added to the tracked data, to the new data; transmitting, by the component, the new data to the data tracking unit updating, by the data tracking unit, the distribution history of the tracked data in the distribution history storage unit with the new data received from the component, based on the tracked data and the new data both having had the tracking tag added thereto.












Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        May 21, 2022